UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6827


CLOREY EUGENE FRANCE,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cv-00250-JAB-LPA)


Submitted:   September 23, 2014             Decided:     October 2, 2014


Before MOTZ and    GREGORY,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clorey Eugene France, Appellant Pro Se. Mary Carla Babb,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clorey     Eugene       France       appeals    the     district      court’s

order denying his motion for mandamus.                      We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the    reasons    stated     by    the    district    court.        France     v.    North

Carolina,    No.    1:13-cv-00250-JAB-LPA            (M.D.N.C.      Apr.    30,     2014).

We grant leave to proceed in forma pauperis and dispense with

oral    argument     because       the    facts    and     legal    contentions       are

adequately       presented    in    the    materials       before    this    court     and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2